Hart, J. (after stating the facts). Justices of the peace possess only a special, limited and inferior jurisdiction, and their proceedings must show such facts as constitute a case within their jurisdiction; otherwise the law regards the whole proceedings as coram non judice and void. Levy v. Schurman, 6 Ark. 182; Latham v. Jones, 6 Ark. 373; Everett v. Clements, 9 Ark. 478. The jurisdiction of a justice of the peace over the subject-matter of the controversy is derived from the Constitution, but the mode of proceeding adopted in the case is prescribed by statute. Section 4565 of Kirby’s Digest, regulating the practice before justices of the peace, provides that ordinary actions shall be commenced by summons, but before the summons is issued the plaintiff shall file with the justice the account, or the written contract, or a short written statement of the facts on which the action is founded. In the present case appellant is required by the summons to appear and answer' the claim of the plaintiff against it. The statement of facts filed, on which the action is founded, makes no reference whatever to any claim or demand against appellant. Not having alleged any claim or demand against appellant, such fact was therefore not in issue. The order of its co-defendant, A. Reddick, on Geo. Mobbs to pay Fred W. McDonald a certain sum out of his wages did not serve in any manner to apprise appellant that it was an assignment of wages due by it to appellee. The judgment of the justice of the peace in this case in favor of Joseph Hoyt would not have protected appellant from a subsequent suit by Red-dick or by Fred McDonald on the same cause of action. Hence we must conclude that the plaintiff below did not sufficiently comply with the statute, and that the justice acquired no jurisdiction of the case. The justice having no jurisdiction, it necessarily follows that the circuit court could acquire none by appeal, and should have sustained appellant’s motion to dismiss the case for want of jurisdiction. -The judgment is therefore reversed, and the case remanded with directions to dismiss for want of jurisdiction.